WOODLEY, Judge.
The offense is driving while intoxicated; the punishment, 3 days in jail and a fine of $50.
*43The information alleged that appellant drove a motor vehicle, to-wit a “GMC red & white pickup” and described the place where it was driven as “U. S. 90 within the City limits of the City of Brackettville just east of the west intersection of said U. S. 90 and Loop 166 said Loop 166 being also known as Spring Street in said City of Brackettville, Kinney County, Texas. ”
Having described with such particularity the motor vehicle and the place where the offense was committed, it was necessary that the state prove such allegations. Brunson v. State, Tex.Cr.App., 211 S.W.2d 755; Williams v. State, Tex.Cr.App., 331 S.W.2d 57, and cases cited.
The state failed to make proof of these unnecessary allegations as to the description of the motor vehicle and the place of the offense, and our State’s Attorney does not seek affirmance of the conviction.
The judgment is reversed and the cause remanded.